Exhibit 10.2
 
TERM LOAN AGREEMENT

AMONG

CRAFTMADE INTERNATIONAL, INC.,
WOODARD—CM, LLC

AND

THE FROST NATIONAL BANK

July 8, 2009
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Section   Page  
 
       
ARTICLE I DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Additional Definitions
    12  
1.3 Construction
    12  
 
       
ARTICLE II LOAN
    13  
2.1 Term Loan
    13  
2.2 Funding
    13  
2.3 Term Loan Note
    13  
2.4 Voluntary Prepayments
    13  
2.5 Mandatory Prepayments
    13  
2.6 Payments Generally
    14  
2.7 Collateral
    14  
 
       
ARTICLE III TAXES AND YIELD PROTECTION
    15  
3.1 Taxes
    15  
3.2 Matters Applicable to all Requests for Compensation
    16  
3.3 Survival
    16  
 
       
ARTICLE IV CONDITIONS PRECEDENT
    16  
4.1 Conditions Precedent to Term Loan
    16  
 
       
ARTICLE V AFFIRMATIVE COVENANTS
    18  
5.1 General Covenants
    18  
5.2 Accounts, Reports and Other Information
    19  
5.3 Inspection
    21  
5.4 Compliance with ERISA
    21  
5.5 Maintenance of Priority of Bank Liens
    21  
5.6 Indemnity
    22  
5.7 Use of Proceeds
    22  
5.8 Parent Credit Agreement
    22  
5.9 Mortgaged Property
    23  
5.10 Access to Mortgaged Property
    23  
 
       
ARTICLE VI NEGATIVE COVENANTS
    23  
6.1 Nature of Business
    23  
6.2 Liquidations, Mergers, Consolidations
    23  
6.3 Disposition of Assets
    23  
6.4 Liens
    23  
6.5 Debt
    23  
6.6 [intentionally omitted]
    23  
6.7 Loans
    23  
6.8 Transactions with Affiliates
    23  
6.9 Burdensome Agreements
    24  
6.10 Acquisition of Assets
    24  

 

 



--------------------------------------------------------------------------------



 



          Section   Page  
 
 
6.11 Loans and Investments
    25  
6.12 ERISA
    25  
6.13 Assignment
    25  
6.14 Business
    25  
6.15 Stock Repurchases
    25  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES
    25  
7.1 Organization and Qualification
    25  
7.2 Financial Statements
    26  
7.3 Compliance With Laws and Other Matters
    26  
7.4 Litigation
    26  
7.5 Title to Properties
    26  
7.6 Authorization; Validity
    26  
7.7 Taxes
    26  
7.8 Use of Proceeds
    27  
7.9 Possession of Franchises, Licenses, Etc.
    27  
7.10 Leases
    27  
7.11 Disclosure
    27  
7.12 ERISA
    27  
7.13 Regulatory Acts
    28  
7.14 Solvency
    28  
7.15 Environmental Matters
    28  
7.16 Survival of Representations and Warranties, Etc.
    28  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    29  
8.1 Default
    29  
8.2 Remedies
    30  
8.3 Application of Funds
    31  
 
       
ARTICLE IX MISCELLANEOUS
    31  
9.1 Notices
    31  
9.2 Expenses
    32  
9.3 Waivers
    32  
9.4 Determinations by Lender
    32  
9.5 Set-Off
    32  
9.6 Assignment
    33  
9.7 Amendment and Waiver
    33  
9.8 Confidentiality
    34  
9.9 Counterparts
    34  
9.10 Severability
    34  
9.11 Interest and Charges
    34  
9.12 Exception to Covenants
    35  
9.13 USA Patriot Act Notice
    35  
9.14 GOVERNING LAW
    35  
9.15 WAIVER OF JURY TRIAL
    35  
9.16 ENTIRE AGREEMENT
    35  
 
       
SIGNATURES
    S-1  

 

ii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit A
  Term Loan Note
Exhibit B
  Mortgage
Exhibit C
  [Intentionally Omitted]
Exhibit D
  Notice of Final Agreement
Exhibit E
  Guaranty Agreement
 
   
Schedule 6.4
  Existing Liens
Schedule 6.5
  Existing Debt
Schedule 6.11
  Existing Investments
Schedule 7.1
  Subsidiaries
Schedule 7.4
  Existing Litigation
Schedule 9.1
  Notice Addresses

 

iii



--------------------------------------------------------------------------------



 



TERM LOAN AGREEMENT
THIS TERM LOAN AGREEMENT is dated as of July 8, 2009 (this agreement, together
with all amendments and restatements, this “Agreement”), among WOODARD—CM, LLC,
a Delaware limited liability company (“Borrower”), CRAFTMADE INTERNATIONAL,
INC., a Delaware corporation (“Parent”), and THE FROST NATIONAL BANK (“Lender”).
BACKGROUND
Borrower has requested Lender to make a term credit facility available to
Borrower. Lender has agreed to do so, subject to the terms and conditions of
this Agreement.
AGREEMENT
In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, receipt of which is acknowledged by the
parties hereto, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. For purposes of this Agreement:
“Affiliate” means any Person that directly, or indirectly, through one or more
intermediaries, Controls or is Controlled By or is Under Common Control with any
other Person.
“Agreement Date” means the date of this Agreement.
“Applicable Law” means (a) in respect of any Person, all provisions of Laws and
orders of Governmental Authorities applicable to such Person and its properties,
including, without limiting the foregoing, all orders and decrees of all
Governmental Authorities and arbitrators in proceedings or actions to which the
Person in question is a party, and (b) in respect of contracts relating to
interest or finance charges that are made or performed in the State of Texas,
“Applicable Law” means the Laws of the United States of America, including
without limitation 12 U.S.C. §§85 and 86, and any other statute of the United
States of America now or at any time hereafter prescribing the maximum rates of
interest on loans and extensions of credit, and the Laws of the State of Texas,
and any other Laws of the State of Texas now or at any time hereafter
prescribing maximum rates of interest on loans and extensions of credit.
“Attorney Costs” means and includes all fees, expenses and disbursements of any
law firm or other external counsel and, without duplication, the allocated cost
of internal legal services and all expenses and disbursements of internal
counsel.
“Auditors” means independent certified public accountants selected by Parent and
reasonably acceptable to Lender.

 

 



--------------------------------------------------------------------------------



 



“Authorized Signatory” means such senior personnel of Borrower, any Subsidiary
of Borrower or an Obligor as may be duly authorized and designated in writing by
Borrower, such Subsidiary or such Obligor to execute documents, agreements and
instruments on behalf of Borrower, such Subsidiary or such Obligor.
“Bank Liens” means Liens in favor of Lender securing all or any of the
Obligations, arising pursuant to the Mortgage, as amended, modified, restated,
and/or replaced from time to time.
“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s office is located.
“Capital Leases” means capital leases and subleases, as defined in the Financial
Accounting Standards Board Statement of Financial Accounting Standards No. 13,
dated November 1976, as amended.
“CM Real Estate” means CM Real Estate, LLC, a Texas limited liability company,
and wholly-owned direct Subsidiary of Borrower.
“Code” means the Uniform Commercial Code as in effect in Texas or such other
state where any Collateral is located, as the case may be.
“Collateral” means any assets of any Person in which at any time Lender shall be
granted a Bank Lien to secure the Obligations.
“Compliance Certificate” means a compliance certificate pursuant to
Section 5.2(c) of this Agreement.
“Contingent Debt” means, for any Person:
(a) guarantees, endorsements (other than endorsements of negotiable instruments
for collection in the ordinary course of business) and other contingent
liabilities (whether direct or indirect) in connection with the obligations of
any other Person;
(b) obligations under any contract providing for the making of loans, advances
or capital contributions to any other Person, or for the purchase of any
property from any other Person, in each case in order to enable such other
Person primarily to maintain working capital, net worth or any other balance
sheet condition or to pay Debts, Dividends or expenses;
(c) obligations under any contract to rent or lease (as lessee) any real or
personal property (other than operating leases) if such contract (or any related
document) provides that the obligation to make payments thereunder is absolute
and unconditional under conditions not customarily found in commercial leases
then in general use or requires that the lessee purchase or otherwise acquire
securities or obligations of the lessor;

 

2



--------------------------------------------------------------------------------



 



(d) obligations in respect of letters of credit; and
(e) obligations under any other contract which, in economic effect, is
substantially equivalent to a guaranty, including but not limited to “keep well”
or “capital maintenance” agreements.
“Control” or “Controlled By” or “Under Common Control” means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of voting securities, by contract or
otherwise); provided that, in any event any Person which beneficially owns,
directly or indirectly, 10% or more (in number of votes) of the securities
having ordinary voting power for the election of directors of a corporation or
managers of a limited liability company or other governance board of an entity
shall be conclusively presumed to control such corporation or limited liability
company.
“Debt” means, at any time, for any Person, (a) Capital Leases, (b) Contingent
Debt, (c) debt created, issued, incurred or assumed for money borrowed or for
the deferred purchase price of property purchased, (d) all debt, obligations and
liabilities secured by any Lien upon any property owned by such Person, even
though it has not assumed or become liable for the payment of same, and
(e) liabilities in respect of unfunded vested benefits under any Plans.
“Debtor Relief Laws” means any applicable liquidation, conservatorship,
bankruptcy, moratorium, rearrangement, insolvency, fraudulent conveyance,
reorganization or similar debtor relief Laws affecting the rights of creditors
generally from time to time in effect.
“Default” means any of the events specified in Section 8.1 that would, with the
giving of notice or the passage of time, become an Event of Default.
“Disposition” and “Dispose” mean any sale, lease, abandonment, transfer,
disposal, exchange or other transfer of any ownership or leasehold interest in
or control of any asset.
“Dividends” means, with respect to any Person, any dividend on any class of its
capital stock or other equity interest now or hereafter outstanding, any
distribution of cash or property to owners of any shares of such stock or other
equity interest.
“Dollars” and the sign “$” mean lawful money of the United States of America.
“Eligible Replacement Lender” means any bank or financial institution with
assets in excess of $50,000,000,000 and which is regulated by the Federal
Deposit Insurance Corporation, the Office of the Comptroller of the Currency,
the Board of Governors of the Federal Reserve System, or the Office of Thrift
Supervision.
“Elitex” means the Elitex Development, Ltd., a Hong Kong company, and
wholly-owned direct Subsidiary of Trade Source International, Inc.
“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, real property improvements or as otherwise defined in any Environmental
Law.

 

3



--------------------------------------------------------------------------------



 



“Environmental Claim” means any written accusation, allegation, notice of
violation, claim, demand, order, directive, consent decree, cost recovery action
or other cause of action by, or on behalf of, any Governmental Authority or any
Person for damages, injunctive or equitable relief, personal injury (including
sickness, disease or death), Remedial Action costs, property damage, natural
resource damages, nuisance, pollution, any adverse effect on the Environment
caused by any Hazardous Material, or for fines, penalties or restrictions,
resulting from or based upon: (a) the existence, or the continuation of the
existence, of a Release; (b) exposure to any Hazardous Material; (c) the
presence, use, handling, transportation, storage, treatment or disposal of any
Hazardous Material; or (d) the violation or alleged violation of any
Environmental Law or Environmental Permit.
“Environmental Law” means any and all applicable domestic Laws, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the Environment,
preservation or reclamation of natural resources, the management, Release or
threatened Release of any Hazardous Material or to health and safety matters,
including the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of
1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq., the
Federal Water Pollution Control Act, as amended by the Clean Water Act of 1977,
33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970, 42 U.S.C. §§ 7401 et seq.,
as amended, the Toxic Substances Control Act of 1976, 15 U.S.C. §§ 2601 et seq.,
the Occupational Safety and Health Act of 1970, as amended by 29 U.S.C. §§ 651
et seq., the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq., the Safe Drinking Water Act of 1974, as amended by 42
U.S.C. §§ 300(f) et seq., the Hazardous Materials Transportation Act, 49 U.S.C.
§§ 5101 et seq., and any similar or implementing Law.
“Environmental Permit” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Event of Default” means any of the events specified in Section 8.1, provided
there has been satisfied any requirement in connection with such event for the
giving of notice, or the lapse of time, or the happening of any further
specified condition, event or act.
“Existing Credit Agreement” means that certain Third Amended and Restated Loan
Agreement, dated as of December 31, 2007, among the Parent, the lenders party
thereto and Frost, as administrative agent, as amended, modified or supplemented
from time to time.
“Existing Debt” means the Debt of Parent and its Subsidiaries existing on the
Agreement Date, which is described on Schedule 6.5, including renewals (but not
increases) thereof.
“Existing Investments” means the Investments of Parent and its Subsidiaries
existing on the Agreement Date, which are described on Schedule 6.11.

 

4



--------------------------------------------------------------------------------



 



“Existing Liens” means Liens against assets of Parent and its Subsidiaries
existing on the Agreement Date, which are described on Schedule 6.4.
“Existing Litigation” means the Litigation involving or otherwise affecting
Parent and its Subsidiaries existing on the Agreement Date, which is described
on Schedule 7.4.
“Financial Statements” includes, but is not limited to, balance sheets, profit
and loss statements, reconciliations of capital and surplus and/or partnership
capital accounts, as appropriate, and statements of changes in financial
position or cash flow, prepared in comparative form with respect to the
corresponding period of the preceding fiscal year and prepared in accordance
with GAAP.
“Foreign Subsidiary” means Elitex, TSI Prime Asia and any other direct or
indirect Subsidiary of Parent that is not organized under the laws of any
political subdivision of the United States.
“Frost” means The Frost National Bank and its successors.
“GAAP” means generally accepted accounting principles applied on a consistent
basis, set forth in the Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board, which are applicable in the circumstances
as of the date in question, and the requisite that such principles be applied on
a consistent basis shall mean that the accounting principles observed in a
current period are comparable in all material respects to those applied in a
preceding period.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative Governmental Authority, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
“Guarantor” means (a) Parent, (b) each Subsidiary (whether now or hereafter
existing) of Parent other than Borrower, any Foreign Subsidiary, and CM Real
Estate (so long as (i) CM Real Estate engages in no business or activity other
than the ownership, operation, leasing and maintenance of the real property
located at 650 South Royal Lane, Coppell, Texas and activities related thereto
and (ii) Parent remains its sole member).
“Guaranty” means a Guaranty Agreement, substantially in the form of Exhibit E,
duly executed by each Guarantor.
“Hazardous Materials” means all explosive or radioactive substances or wastes,
hazardous or toxic substances or wastes, pollutants, solid, liquid or gaseous
wastes, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls (“PCBs”) or
PCB-containing materials or equipment, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

5



--------------------------------------------------------------------------------



 



“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically increased or decreased,
as the case may be, from time to time as of the effective time of each change in
the Highest Lawful Rate without notice to Borrower. For purposes of determining
the Highest Lawful Rate under Applicable Law, the indicated rate ceiling shall
be the lesser of (a)(i) the “weekly ceiling”, as that expression is defined in
Section 303.003 of the Texas Finance Code, as amended, or (ii) if available in
accordance with the terms thereof and at Lender’s option after notice to
Borrower and otherwise in accordance with the terms of Section 303.103 of the
Texas Finance Code, as amended, the “annualized ceiling” and (b)(i) if the
amount outstanding under this Agreement is less than $250,000, 24% per annum, or
(ii) if the amount under this Agreement is equal to or greater than $250,000,
28% per annum.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or acquisition
of all or substantially all of the assets of any Person, (b) any direct or
indirect purchase or other acquisition of, or a beneficial interest in, any
equity interest or other securities of any other Person, or (c) any direct or
indirect loan, advance, or capital contribution to or investment in any other
Person, including without limitation the incurrence or sufferance of Debt or
accounts receivable of any other Person that are not current assets or do not
arise from Dispositions to that other Person in the ordinary course of business.
“Investment Grade Securities” means and includes (a) securities that are direct
obligations of the United States of America, the payment of which is backed by
the full faith and credit of the United States of America, (b) debt securities
or debt instruments with a rating of A or higher by S&P, A2 or higher by
Moody’s, Class (1) or higher by NAIC or the equivalent of such rating by S&P,
Moody’s or NAIC, or if none of S&P, Moody’s and NAIC shall then exist, the
equivalent of such rating by any other nationally recognized securities rating
agency, but excluding any debt securities or instruments constituting loans or
advances among Parent and its wholly-owned Subsidiaries, and (c) any fund
investing exclusively in investments of the type described in clauses (a) and
(b), which funds may also hold immaterial amounts of cash pending investment
and/or distribution.
“Laws” means, collectively, all international, foreign, Federal, state and local
constitutions, statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“Lender’s Office” means Lender’s address and, as appropriate, account as set
forth on Schedule 9.1, or such other address or account as Lender may from time
to time notify Borrower.

 

6



--------------------------------------------------------------------------------



 



“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any agreement to give or not to give any of the
foregoing), any conditional sale or other title retention agreement, any
financing or other lease in the nature thereof, and the filing of or agreement
to give any financing statement or other similar form of public notice under the
Laws of any jurisdiction.
“Litigation” means any proceeding, claim, lawsuit and/or investigation conducted
or threatened by or before any Governmental Authority, including, but not
limited to, proceedings, claims, lawsuits, and/or investigations under or
pursuant to any environmental, occupational, safety and health, antitrust,
unfair competition, securities, Tax, or other Law, or under or pursuant to any
contract, agreement or other instrument.
“Loan Documents” means this Agreement, the Term Loan Notes, the Security
Documents, the Guaranties, and all other documents and instruments executed and
delivered to Lender by any Obligor or any other Person in connection with this
Agreement.
“Material Adverse Change or Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), or financial condition of Parent and its Subsidiaries
taken as a whole; (b) a material impairment of the ability of the Obligors,
taken as a whole to perform any obligations under any Loan Documents, including
repayment of the Obligations, or (c) an adverse effect on any Lien granted
pursuant to a Security Document.
“Maximum Amount” means the maximum amount of interest which, under Applicable
Law, any Lender is permitted to charge on the Obligations.
“Moody’s” means Moody’s Investors Service, Inc.
“Mortgage” means the Mortgage executed by Borrower, substantially in the form of
Exhibit B.
“Mortgaged Property” means the Property as that term is defined in the Mortgage.
“Net Proceeds” means, with respect to any event (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, (ii) in the case of an insured
loss, casualty insurance proceeds, and (iii) in the case of a condemnation or
similar event, condemnation awards and similar payments, net of (b) the sum of
(i) all reasonable fees, commissions and out-of-pocket expenses paid by any
Obligor to third parties (other than Affiliates) in connection with such event
(including reasonable attorneys fees and expenses), (ii) in the case of a sale,
transfer or other disposition of an asset (including pursuant to a sale and
leaseback transaction or a casualty or a condemnation or similar proceeding),
the amount of all payments required to be made by any Obligor as a result of
such event to repay Debt (other than the Term Loan) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event, and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) by
any Obligor (as determined reasonably and in good faith by the chief financial
officer of Borrower).

 

7



--------------------------------------------------------------------------------



 



“Notice of Final Agreement” means the Arbitration and Notice of Final Agreement,
substantially in the form of Exhibit D.
“Obligations” means all obligations, indebtedness and liabilities under the Loan
Documents now or hereafter owing by Borrower or any other Person to or for the
benefit of Lender, whether joint or several, fixed or contingent, including
principal, interest, expenses of collection and foreclosure and attorneys’ fees
that Borrower is responsible for pursuant to Section 9.2. Without limiting the
generality of the foregoing, “Obligations” includes interest, fees and other
amounts that would accrue after the commencement by or against Borrower, any
Affiliate thereof or any other Person (other than Lender or any Participant) of
any proceeding under any Debtor Relief Laws naming such Person as the debtor in
such proceeding, regardless of whether such interest, fees and other amounts are
allowed claims in such proceeding.
“Obligor” means Borrower, each Guarantor and each other Person liable for
performance of any of the Obligations or the property of which secures the
performance of any of the Obligations.
“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest expense of any Dividend, coupon or other periodic payment will be
deemed to be the functional equivalent of a borrowing).
“Parent Credit Agreement” means that certain Credit Agreement, dated as of
July 8, 2009, between the Parent and Bank of America, N.A., as amended, modified
or supplemented from time to time, and including any renewals, refinancings,
replacements and extensions of the Debt evidenced thereby, so long as the lender
is Parent Lender.
“Parent Lender” means Bank of America, N.A. or any Eligible Replacement Lender.

 

8



--------------------------------------------------------------------------------



 



“Parent Credit Agreement Satisfaction Conditions” means the satisfaction of all
of the following conditions: (a) the obligations under the Parent Credit
Agreement have been paid in full, provided, however, with respect to any
contingent or unliquidated obligations owing to Parent Lender, adequate
provision (satisfactory to the Parent Lender or as a court of competent
jurisdiction may otherwise determine in a final non-appealable judgment) has
been made, (b) all commitments to extend credit under the Parent Credit
Agreement have been terminated, and (c) there are no outstanding letters of
credit or other instruments issued under or in connection with the Parent Credit
Agreement.
“Parent Credit Agreement Satisfaction Date” means the earlier of (i) the first
date on which (a) all of the Parent Credit Agreement Satisfaction Conditions
have been satisfied, and (b) Parent Lender shall have given the Parent Credit
Agreement Satisfaction Notice; and (ii) such time as Parent Lender is no longer
the lead lender under the Parent Credit Agreement.
“Parent Credit Agreement Satisfaction Notice” means a written notice from Parent
Lender which states that the Parent Credit Agreement Satisfaction Conditions
have occurred. Following the satisfaction of the Parent Credit Agreement
Satisfaction Conditions, Parent shall request that Parent Lender deliver to
Lender the Parent Credit Agreement Satisfaction Notice within 15 days after
request therefor from either Lender or Parent, provided, however, that if the
Parent Credit Agreement Satisfaction Conditions have not been satisfied, Parent
shall request that Parent Lender deliver to Lender a statement setting forth
which Parent Credit Agreement Satisfaction Conditions have not been satisfied
and what obligations remain outstanding under the Parent Credit Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA.
“Permitted Acquisition” means the acquisition of the assets or equity of another
Person, so long as in each case (a) the acquisition is permitted by the terms of
the Parent Credit Agreement or any consent of the Parent Lender and (b) each
acquired entity executes and delivers, or causes to be executed and delivered,
each of the documents described in Section 6.10.
“Permitted Debt” means (a) Existing Debt, (b) the Obligations, (c) trade
accounts payable and other similar obligations incurred in the ordinary course
of business, (d) purchase money Debt not to exceed $1,500,000 in aggregate
amount outstanding at any time, and (e) Debt in respect of the Parent Credit
Agreement.
“Permitted Investments” means (a) Investment Grade Securities, (b) Existing
Investments, (c) travel advances to employees in the ordinary course of
business, (d) equity contributions made by Parent or Subsidiaries of Parent in
existing Subsidiaries of Parent that are either Guarantors, if such equity
contribution results in an increase in shareholders’ or members’ equity of such
Subsidiary receiving such equity contribution, and (e) other Investments of
Parent and its Subsidiaries that do not, as at any date of determination, exceed
in the aggregate $500,000 (the value of each such Investment to be the greater
of (1) the then current market value of such Investment, and (2) the purchase
price of such Investment).

 

9



--------------------------------------------------------------------------------



 



“Permitted Liens” means (a) Bank Liens, (b) pledges or deposits made to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, pensions, or other social
security programs (excluding any Liens in respect of ERISA), (c) good-faith
pledges or deposits made to secure performance of bids, tenders, contracts
(other than for the repayment of borrowed money), or leases, or to secure
statutory obligations, surety or appeal bonds, or indemnity, performance, or
other similar bonds in the ordinary course of business, (d) encumbrances
consisting of zoning restrictions, easements, or other restrictions on the use
of real property, none of which impair the use of such property by any Obligor
or any of its Subsidiaries in the operation of its business in any manner which
would have a Material Adverse Effect, (e) the following, if the validity or
amount thereof is being contested in good faith and by appropriate and lawful
proceedings for which Borrower has established adequate reserves and so long as
levy and execution thereon have been stayed and continue to be stayed: claims
and Liens for Taxes due and payable; claims and Liens upon, and defects of title
to, real or personal property or other legal process prior to adjudication of a
dispute on the merits, including mechanic’s and materialmen’s Liens; and adverse
judgments on appeal, (f) set-off, charge-back and other rights of depository and
collection banks and other financial institutions with respect to money or
instruments of Borrower or its Subsidiaries on depository with or in possession
of such institutions, (g) Liens arising under Capital Leases and purchase money
Debt permitted under this Agreement, (h) Existing Liens and (i) and other Liens
permitted by the Parent Credit Agreement or by the prior written consent of
Parent Lender.
“Person” means and includes an individual, a partnership, a joint venture, a
limited liability company, a corporation, a trust, an unincorporated
organization, and a government or any department, Governmental Authority, agency
or political subdivision thereof.
“Plan” means any plan subject to Title IV of ERISA and maintained for employees
of any Obligor or any of its Subsidiaries, or of any member of a controlled
group of corporations, as the term “controlled group of corporations” is defined
in Section 1563 of the Internal Revenue Code of 1986, as amended, of which any
Obligor or any of its Subsidiaries is a part.
“Prepayment Event” means (a) any sale, transfer, condemnation or other
disposition (including pursuant to a sale and leaseback transaction) of
Collateral, and (b) the receipt by Borrower or any other Obligor of any
insurance or other cash proceeds by reason of theft, loss, physical destruction
or damage or any other similar event with respect to any Collateral.
“Prime Rate” means for any day a per annum rate of interest equal to the “prime
rate,” as published in the “Money Rates” column of The Wall Street Journal, from
time to time, or if for any reason such rate is no longer available, the rate
established by Frost as its prime rate. The Prime Rate shall change effective as
of the date of any change as published in The Wall Street Journal, or as
established by Frost, as appropriate. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer of any Lender.
“Principal Office” means the principal office of a Lender specified on
Schedule 9.1.
“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

10



--------------------------------------------------------------------------------



 



“Remedial Action” means (a) “remedial action” as such term is defined in CERCLA,
42 U.S.C. Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) cleanup, remove, treat,
abate or in any other way address any Hazardous Material in the Environment;
(ii) prevent the Release or threat of Release, or minimize the further Release
of any Hazardous Material so it does not migrate or endanger or threaten to
endanger public health, welfare or the Environment; or (iii) perform studies and
investigations in connection with, or as a precondition to, (i) or (ii) above.
“Reportable Event” means a reportable event as defined in Section 4043(b) of
Title IV of ERISA or PBGC regulations issued thereunder, other than a reportable
event not subject to Section 4043’s notification requirements pursuant to PGBC’s
regulations.
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc., a
New York corporation.
“Security Documents” means, collectively, the Mortgage and any and all other
documents, instruments, financing statements, public notices and the like
executed and delivered in connection with any of the Bank Liens or the
Collateral.
“Senior Management” means each of James Ridings, Brad Heimann, and Marcus
Scrudder.
“Solvent” means, with respect to any Person, that the fair value of the assets
of such Person (both at fair valuation and at present fair saleable value) is,
on the date of determination, greater than the total amount of liabilities
(including contingent and unliquidated liabilities) of such Person as of such
date and that, as of such date, such Person is able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person.
“Special Counsel” means the law firm of Winstead PC, or such other legal counsel
as Lender may select.
“Stock Repurchases” means, with respect to any Person, any retirement,
redemption, purchase, repurchase or other acquisition, directly or indirectly,
of any shares of any class of its capital stock or other equity interest now or
hereafter outstanding.
“Subordinated Debt” means any indebtedness of Parent or its Subsidiaries which
shall have been and continues to be validly and effectively subordinated to the
Obligations pursuant to a written agreement in form and substance acceptable to
Lender.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
Controlled, directly or indirectly through one or more intermediaries, or both,
by such Person.

 

11



--------------------------------------------------------------------------------



 



“Taxes” means all taxes, assessments, fees or other charges from time to time or
at any time imposed by any Laws or by any Governmental Authority.
“Term Loan” has the meaning specified in Section 2.1.
“Term Loan Commitment” means $3,500,000.
“Term Loan Maturity Date” means the first to occur of (a) the Termination Date,
or (b) the date the Obligations are accelerated.
“Term Loan Note” means the promissory note made by Borrower in favor of Lender
evidencing the Term Loan made by Lender, substantially in the form of Exhibit A.
“Termination Date” means July  _____, 2012.
“TSI Prime Asia” means TSI Prime Asia Limited, a wholly-owned direct Subsidiary
of Elitex.
1.2 Additional Definitions. The following additional terms have the meaning
specified in the indicated Section or other provision of this Agreement:

      Term   Section/Provision
 
   
Agreement
  Introductory Paragraph
Borrower
  Introductory Paragraph
Indemnified Matters
  Section 5.6
Indemnified Taxes
  Section 3.1(a)
Indemnitees
  Section 5.6
Lender
  Introductory Paragraph
Parent
  Introductory Paragraph
Participant
  Section 9.6(b)
Participation
  Section 9.6(b)
Properties
  Section 7.15(a)
Term Loan
  Section 2.1

1.3 Construction. Unless otherwise expressly provided in this Agreement or the
context requires otherwise, (a) the singular shall include the plural, and vice
versa, (b) words of a gender include the other gender, (c) all accounting and
financial terms shall be construed in accordance with GAAP, (d) all references
to time are San Antonio time,(e) monetary references are to Dollars, (f) all
references to “Articles,” “Sections,” “Exhibits,” and “Schedules” are to the
Articles, Sections, Exhibits, and Schedules of and to this Agreement,
(g) headings used in this Agreement and each other Loan Document are for
convenience only and shall not be used in connection with the interpretation of
any provision hereof or thereof, (h) references to any Person include that
Person’s heirs, personal representatives, successors, and permitted assigns,
that Person as a debtor-in possession, and any receiver, trustee, liquidator,
conservator, custodian, or similar party appointed for such Person or all or
substantially all of its assets, (i) references to any Law include every
amendment or restatement to it, rule and regulation adopted under it, and
successor or replacement for it, and (j) references to a particular Loan
Document include each amendment, modification, or supplement to or restatement
of it made in accordance with this Agreement and such Loan Document.

 

12



--------------------------------------------------------------------------------



 



ARTICLE II
LOAN
2.1 Term Loan. Subject to the terms and conditions of this Agreement, Lender
agrees to make a term loan in the amount of the Term Loan Commitment (the “Term
Loan”), to Borrower on the Agreement Date.
2.2 Funding. Upon satisfaction of the applicable conditions set forth in
Article V, Lender shall make the proceeds of the Term Loan available to Borrower
by crediting the account of Borrower on the books of Lender with the amount of
such funds.
2.3 Term Loan Note. The Term Loan will be evidenced by the Term Loan Note.
Interest on the Term Loan will accrue at the rates set forth in the Term Loan
Note. The principal of and interest on the Term Loan will be due and payable in
accordance with the terms and conditions set forth in the Term Loan Note and in
this Agreement.
2.4 Voluntary Prepayments. Borrower may at any time or from time to time
voluntarily prepay the Term Loan in whole or in part without premium or penalty.
Each partial prepayment of the Term Loan shall be in an aggregate amount of
$100,000 or an integral multiple thereof. Prepayments shall be accompanied by
accrued interest on the principal amount prepaid. Such amount prepaid shall be
applied to the Term Loan in the inverse order of maturity.
2.5 Mandatory Prepayments. In the event and on each occasion that any Net
Proceeds are received by or on behalf of Borrower in respect of any Prepayment
Event, Borrower shall, within five days after such Net Proceeds are received,
prepay the Term Loan in an aggregate amount equal to:
(a) Asset Dispositions. In the case of Net Proceeds received in any event
described in clause (a) of the definition of Prepayment Event, the total amount
of such Net Proceeds; and
(b) Recovery Events. Subject to Section 2.5(e), in the case of Net Proceeds
received in any event described in clause (b) of the definition of Prepayment
Event, the total amount of such Net Proceeds; provided that if (A) no Default or
Event of Default exists, (B) Borrower delivers to Lender a written plan
describing the proposed use of such Net Proceeds to repair, restore or replace
the stolen, lost, destroyed or damaged property or asset, and certifying that no
Default or Event of Default exists, and (C) such repair, restoration or
replacement has commenced within 60 days after the loss event, then no
prepayment shall be required pursuant to this Section 2.5(b).
(c) Application. All amounts prepaid pursuant to this Section 2.5 shall be
applied to the unpaid principal of the Term Loan in the inverse order of
maturity and shall be accompanied by accrued interest on the principal amount
prepaid.

 

13



--------------------------------------------------------------------------------



 



(d) Exception. Notwithstanding Section 2.5(b), in the event that Borrower has
received Net Proceeds (i) in an aggregate amount less than $50,000 from a single
event described in Section 2.5(b), (ii) or in an aggregate amount less than
$100,000 from all events and circumstances described in Section 2.5(b), Borrower
shall not be required to comply with the mandatory prepayment requirements of
Section 2.5(b) with respect to such amounts received after the Agreement Date.
2.6 Payments Generally. (a) Each payment (including prepayments) by Borrower of
the principal of or interest on the Term Loan and any other amount owed under
this Agreement or any other Loan Document shall be made not later than 2:00 p.m.
on the date specified for payment under this Agreement to Lender at Lender’s
Office, in Dollars constituting immediately available funds. All payments
received by Lender after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.
(b) If any payment under this Agreement or any other Loan Document shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day. Any extension of time shall in
such case be included in computing interest and fees, if any, in connection with
such payment.
(c) Borrower agrees to pay principal, interest, fees and all other amounts due
under the Loan Documents without deduction for set-off or counterclaim or any
deduction whatsoever.
(d) If some but less than all amounts due from Borrower are received by Lender,
Lender shall apply such amounts in the following order of priority: (i) to the
payment of Lender’s expenses incurred under the Loan Documents then due and
payable, if any; (ii) to the payment of all other fees under the Loan Documents
then due and payable; (iii) to the payment of interest then due and payable on
the Term Loan (applied as provided in Section 8.3); (iv) to the payment of all
other amounts not otherwise referred to in this Section 2.6(d) then due and
payable under the Loan Documents; and (v) to the payment of principal then due
and payable on the Term Loan (applied as provided in Section 8.3).
2.7 Collateral. Payment of the Obligations is secured on the Agreement Date by
(a) a perfected first priority Lien in the Collateral, and (b) Guaranties of the
Obligations by each Guarantor. Parent shall cause each Subsidiary (other than
any Foreign Subsidiary) created or acquired after the Agreement Date to execute
and deliver to Lender a Guaranty, and such related certificates and opinions as
Lender may reasonably require.

 

14



--------------------------------------------------------------------------------



 



ARTICLE III
TAXES AND YIELD PROTECTION
3.1 Taxes.
(a) Except as provided in this Section 3.1, any and all payments by Borrower to
or for the account of Lender under any Loan Document shall be made free and
clear of and without deduction for any and all present or future income, stamp
or other Taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, now or hereafter imposed, and all liabilities
with respect thereto, excluding, in the case of Lender, its applicable lending
office, or any branch or Affiliate thereof, Taxes imposed on or measured by its
net income (including net income Taxes imposed by means of a backup withholding
tax) franchise Taxes, branch Taxes, Taxes on doing business or Taxes measured by
or imposed upon the overall capital or net worth of Lender or its applicable
lending office, or any branch or Affiliate thereof, in each case imposed: (i) by
the jurisdiction under the Laws of which Lender or its applicable lending
office, branch or Affiliate is organized or is located, or in which the
principal executive office of Lender is located, or any nation within which such
jurisdiction is located or any political subdivision thereof, or (ii) by reason
of any present or former connection between the jurisdiction imposing such Tax
and Lender or its applicable lending office, branch or Affiliate other than a
connection arising solely from Lender having executed, delivered or performed
its obligation under, or received payment under or enforced this Agreement the
Laws of such jurisdiction (all such Taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Indemnified Taxes”). If Borrower shall be required
by any Laws to deduct any Indemnified Taxes from or in respect of any sum
payable under any Loan Document to Lender, (i) the sum payable shall be
increased as necessary to yield to Lender an amount equal to the sum it would
have received had no such deductions been made, (ii) Borrower shall make such
deductions, (iii) Borrower shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with Applicable
Laws, and (iv) promptly (but in no event later than thirty days) after the date
of such payment, Borrower shall furnish to Lender the original or a certified
copy of a receipt evidencing payment thereof.
(b) In addition, Borrower shall pay any and all present or future stamp, court
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).
(c) If Borrower shall be required to deduct or pay any Indemnified Taxes or
Other Taxes from or in respect of any sum payable under any Loan Document to
Lender, Borrower shall also pay to Lender, at the time interest on the
Obligations is paid, such additional amount that Lender specifies as necessary
to preserve the after-tax yield (after factoring in all Taxes, including Taxes
imposed on or measured by net income) Lender would have received if such
Indemnified Taxes or Other Taxes had not been imposed.
(d) BORROWER SHALL INDEMNIFY LENDER FOR (i) THE FULL AMOUNT OF INDEMNIFIED TAXES
AND OTHER TAXES (INCLUDING ANY INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION) PAID BY
LENDER, (ii) AMOUNTS PAYABLE UNDER SECTION 3.1(c) AND (iii) ANY LIABILITY
(INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH RESPECT
THERETO, IN EACH CASE WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.
PAYMENT UNDER THIS SECTION 3.1(d) SHALL BE MADE WITHIN THIRTY DAYS AFTER THE
DATE LENDER MAKES A DEMAND THEREFOR.

 

15



--------------------------------------------------------------------------------



 



(e) If Lender determines, in its reasonable discretion, that it has received a
refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by Borrower or with respect to which Borrower has paid additional
amounts pursuant to this Section, it shall pay to Borrower an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by Borrower under this Section with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that
Borrower, upon the request of Lender, agrees to repay the amount paid over to
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to Lender in the event Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to Borrower or any other
Person.
3.2 Matters Applicable to all Requests for Compensation. Any demand or notice
delivered by Lender to Borrower claiming compensation under this Article III
shall be in writing and shall certify (a) that one of the events described in
this Article III has occurred, describing in reasonable detail the nature of
such event and (b) as to the amount or amounts for which Lender seeks
compensation hereunder, setting forth in reasonable detail the basis for and
calculations of such compensation. Such certification shall be conclusive in the
absence of manifest error. In determining such amount, Lender may use any
reasonable averaging and attribution methods.
3.3 Survival. All of Borrower’s obligations under this Article III shall survive
payment in full of all Obligations.
ARTICLE IV
CONDITIONS PRECEDENT
4.1 Conditions Precedent to Term Loan. The obligation of Lender to make the Term
Loan is subject to (i) receipt by Lender of the following items which are to be
delivered, in form and substance reasonably satisfactory to Lender and (ii) the
date (“Closing Date”) of satisfaction of the following conditions, in form and
substance reasonably satisfactory to Lender:
(a) Borrower Certificate. A certificate of officers acceptable to Lender of
Borrower certifying as to (i) the incumbency of the officers signing such
certificate and the Loan Documents to which it is a party, (ii) an original
certified copy of its Articles of Organization (or similar organization and
governance document), certified as true, complete and correct as of a date not
more than ten days prior to the Agreement Date by the appropriate authority of
the State of Delaware, (iii) a copy of its operating agreement (or similar
organization or governance document), as in effect on the Agreement Date, (iv) a
copy of the resolutions of the appropriate governance body authorizing it to
execute, deliver and perform the Loan Documents to which it is a party, (v) an
original certificate of good standing and existence issued by the appropriate
authority of the State of Delaware (certified as of a date not more than ten
days prior to the Agreement Date), (vi) the accuracy of the representations and
warranties in the Loan Documents, (vii) no Default or Event of Default exists,
and (viii) no Material Adverse Change having occurred.

 

16



--------------------------------------------------------------------------------



 



(b) Obligor Certificate. A certificate of officers acceptable to Lender of each
Obligor (other than Borrower) certifying as to (i) the incumbency of the
officers signing such certificate and the Loan Documents to which it is a party,
(ii) if a corporation, an original certified copy of its Articles of
Incorporation or Certificate of Incorporation, as applicable, certified as true,
complete and correct as of a date not more than ten days prior to the Agreement
Date by the appropriate authority of its state of incorporation, (iii) if a
limited liability company, an original certified copy of its Articles of
Organizations (or similar organization and governance document), certified as
true, complete and correct as of a date not more than ten days prior to the
Agreement Date by the appropriate authority of its state of organization,
(iv) if a limited partnership, an original certified copy of its Certificate of
Limited Partnership (or similar organization or governance document), certified
as true, complete and correct as of a date not more than ten days prior to the
Agreement Date by the appropriate authority of its jurisdiction of organization,
(v) if a corporation, a copy of its By-Laws, as in effect on the Agreement Date,
(vi) if a limited liability company, a copy of its operating agreement (or
similar organization and governance document), as in effect on the Agreement
Date, (vii) if a limited partnership, a copy of its partnership agreement (or
similar organization or governance document), as in effect on the Agreement
Date, (viii) a copy of the resolutions of the appropriate governance board
authorizing it to execute, deliver and perform the Loan Documents to which it is
a party, and (ix) an original certificate of good standing and existence issued
by the appropriate authority of its state of organization (certified as of a
date not more than ten days prior to the Agreement Date).
(c) Term Loan Note. Duly executed the Term Loan Note, payable to the order of
Lender and in an amount equal to the Term Loan Commitment.
(d) Mortgage. The duly executed and completed Mortgage, executed by Borrower,
dated as of the Agreement Date, granting to Lender, a first priority Lien in the
Collateral set forth therein, together with insurance certificates (including
flood insurance, if applicable), current survey, environmental reports, and
title insurance policy, all in form and substance satisfactory to Lender.
(e) Guaranties. A duly executed Guaranty for each Guarantor.
(f) Expenses. Reimbursement for Special Counsel’s reasonable fees and expenses
rendered through the date hereof and payment of all title policy fees, bank
appraisal fees and environmental review fees.
(g) UCC and Lien Searches. Searches of the Uniform Commercial Code, Tax lien and
other records as Lender may require.
(h) Opinions of Borrower’s and Obligors’ Counsel. Opinions of counsel to
Borrower and each other Obligor addressed to Lender and Lenders dated the
Agreement Date and covering such matters incident to the transactions
contemplated hereby as Lender or Special Counsel may reasonably request.
(i) Final Agreement Notice. The Final Agreement Notice executed by all parties
thereto.

 

17



--------------------------------------------------------------------------------



 



(j) Other Documents. In form and substance satisfactory to Lender and Special
Counsel, such other documents, instruments and certificates as Lender and any
Lender may reasonably require in connection with the transactions contemplated
hereby.
(k) Parent Credit Agreement. A copy of the fully-executed copy of the Parent
Credit Agreement, and all conditions precedent to funding thereunder shall have
been satisfied.
(l) Payment of Fees. Payment by Borrower to Lender of an origination fee equal
to 1% of the Term Loan Commitment.
(m) Representations and Warranties. All of the representations and warranties of
Borrower, each of its Subsidiaries and each other Obligor under this Agreement
and each other Loan Document shall be true and correct when made, except to the
extent applicable to a specific date, both before and after giving effect to the
application of the proceeds of the Term Loan.
(n) No Default or Event of Default. There shall not exist a Default or Event of
Default.
(o) Material Adverse Change. There shall have occurred no change in the
business, assets, operations, prospects or conditions (financial or otherwise)
of Parent, any other Obligor, or any Subsidiary of Parent since June 30, 2008,
which caused or could reasonably be expected to cause a Material Adverse Effect.
ARTICLE V
AFFIRMATIVE COVENANTS
From the date hereof and so long as this Agreement is in effect and until
payment in full of the Obligations, and the performance of all other obligations
of each Obligor under this Agreement and each other Loan Document, Parent will,
and will cause each Guarantor to:
5.1 General Covenants.
(a) Payment of Taxes and Claims. Pay and discharge all lawful Taxes imposed upon
its income or profits or upon any of its property before the same shall be in
default, and all lawful claims for labor, rentals, materials and supplies which,
if unpaid, might become a Lien upon its property or any part thereof; provided,
however, that it shall not be required to pay or discharge any such Tax,
assessment or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and adequate book reserves shall be
established with respect thereto, and it shall pay such Tax, charge or claim
before any Collateral subject thereto shall be sold to satisfy a Lien.
(b) Maintenance of Existence. As to Parent and Borrower only, do all things
necessary to preserve and keep in full force and effect it as a corporation,
limited liability company or partnership, as appropriate.

 

18



--------------------------------------------------------------------------------



 



(c) Preservation of Property. Keep its properties which are necessary to
continue business, whether owned in fee or otherwise, or leased, in good
operating condition, ordinary wear and tear excepted, and comply with all
material leases to which it is a party or under which it occupies or uses
property so as to prevent any material loss or forfeiture thereunder.
(d) Insurance. Maintain in force with financially sound and reputable insurers,
policies with respect to its property and business against such casualties and
contingencies (including public liability, larceny, embezzlement or other
criminal misappropriation insurance) and in such amounts as is customary in the
case of entities engaged in the same or similar lines of business of comparable
size and financial strength and as deemed necessary or required by Lender.
(e) Compliance with Applicable Laws. Comply in all material respects with the
requirements of all applicable Laws and orders of any Governmental Authority,
except where contested in good faith and by proper proceedings or where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect, and obtain and maintain all material licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business.
5.2 Accounts, Reports and Other Information. Maintain a system of accounting in
accordance with GAAP, consistently applied, and furnish, or cause to be
furnished, to Lender the following:
(a) Interim Financial Statements. As soon as available, and in any event within
forty-five (45) days after the end of each quarter of each fiscal year of
Parent, a balance sheet and income statement of Parent as of the end of such
fiscal quarter, all in form and substance and in reasonable detail satisfactory
to Lender and duly certified (subject to year-end review adjustments) by the
President and/or Chief Financial Officer of Parent (i) as being true and correct
in all material respects to the best of his or her knowledge and (ii) as having
been prepared in accordance with GAAP, consistently applied.
(b) Annual Financial Statements. As soon as available and in any event within
one hundred twenty (120) days after the end of each fiscal year of Parent, a
balance sheet and income statement of Parent as of the end of such fiscal year,
in each case audited and unqualified by Auditors.
(c) Compliance Certificate. A certificate signed by the Chief Financial Officer
of Parent within forty-five (45) days after the end of each quarter of each
fiscal year of Borrower stating that Parent and Borrower are in full compliance
with all of its obligations under this Loan Agreement and all other Loan
Documents and is not in default of any term or provisions hereof or thereof.
(d) 10K Filings. Parent’s annual 10K filing with the Securities and Exchange
Commission within fifteen (15) days after such filing.
(e) 10Q Filings. Parent’s quarterly 10Q filing with the Securities and Exchange
Commission within fifteen (15) days after such filing.

 

19



--------------------------------------------------------------------------------



 



(f) Other Reports. Promptly upon request by Lender, a copy of (i) such financial
statements, reports, notices or proxy statements sent by it to stockholders
requested by Lender, (ii) such regular or periodic reports and any registration
statements, prospectuses and written communications in respect thereof filed by
it with any state insurance department, any securities exchange, or with the
Securities Exchange Commission or any successor agency requested by Lender, and
(iii) all press releases concerning it.
(g) Notice of Default. Promptly upon the happening of any condition or event
which constitutes an Event of Default or Default, a written notice specifying
the nature and period of existence thereof and what action it is taking and
propose to take with respect thereto.
(h) Notice of Judgment. Promptly (but no later than 30 days after such date)
upon the entry by any court of competent jurisdiction of any judgment requiring
the payment by any Obligor of monies in excess of $1,000,000 or the
effectiveness of any other order or settlement requiring the payment by any
Obligor of monies in excess of $1,000,000, a written notice detailing such
judgment, order and/or settlement.
(i) Notice of Claimed Default. Promptly (but no later than 30 days after such
date) upon becoming aware that the holder of any note or any evidence of
indebtedness or other security or payee of any obligation in an amount of
$1,000,000 or more (including, without limitation, the Parent Credit Agreement)
has given notice or taken any action with respect to a claimed event of default
thereunder, a written notice specifying the notice given or action taken by such
holder and the nature of the claimed event of default thereunder and what action
it is taking or proposes to take with respect thereto.
(j) Notice from Governmental Authority. Promptly upon receipt thereof,
information with respect to and copies of any notices received from any
Governmental Authority relating to an order, ruling, statute or other Law or
information which could reasonably be expected to have a Material Adverse
Effect.
(k) Auditors’ Reports. Promptly upon receipt thereof, a copy of (i) each other
report or “management letter” submitted to Parent or any of its Subsidiaries by
Auditors in connection with any annual, interim or special audit made by them of
the books of Borrower or such Subsidiary and (ii) each report submitted to
Parent or any of its Subsidiaries by any Auditors to the extent that such
report, in the good faith opinion of Parent or such Subsidiary, identifies a
condition, situation or event that has or is reasonably likely to have a
Material Adverse Effect.
(l) Additional Information. Such other additional financial information which
Lender may require to rate and/or otherwise administer the Loan, as may be
reasonably requested from time to time by Lender, including but not limited to
operating statements on any assets listed on Parent’s financial statements.

 

20



--------------------------------------------------------------------------------



 



Documents required to be delivered pursuant to this Section 5.2 shall be deemed
to have been delivered if and to the extent any such documents are filed, or are
included in materials otherwise filed, with the United States Securities and
Exchange Commission on the date of such filing. Notwithstanding anything to the
contrary, the deadline for delivery of any notice under Section 5.2 (other than
information required under Sections 5.2(a), (b) and (c)) shall not be shorter
than the required deadline for making such public filings under Applicable Law.
5.3 Inspection. (a) If no Event of Default exists, upon three Business Day’s
prior notice, and as often as may be reasonably requested, and (b) if an Event
of Default exists, upon request by Lender, permit Lender or any representatives
of Lender to visit and inspect any of its properties, to examine all books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss the affairs, finances and accounts with its officers,
employees and auditors (and by this provision Parent authorizes Auditors to
discuss with Lender and its representatives the finances and affairs of Parent
and its Subsidiaries, provided Parent receives advance notice of any such
discussions with the Auditors and has an opportunity to participate in such
discussions). All costs and expenses of Lender related to (a) the first such
inspection during each fiscal year conducted when no Event of Default exists,
and (b) each such inspection conducted when an Event of Default exists, shall be
a part of the Obligations and paid by Borrower to Lender within ten days after
written demand by Lender.
5.4 Compliance with ERISA. Comply with ERISA in all material respects, and
(a) at all times make contributions within the time limits imposed by Law to
meet the minimum funding standards set forth in ERISA with respect to any Plan;
(b) notify Lender as soon as reasonably practicable of any fact which it knows
or should know, including but not limited to any Reportable Event, arising in
connection with any Plan which could reasonably be expected to result in
termination thereof by the PBGC or for the appointment by a Governmental
Authority of a trustee to administer the Plan; and (c) furnish to Lender upon
such request such additional information concerning any Plan as Lender may
reasonably request.
5.5 Maintenance of Priority of Bank Liens. Upon the request of Lender from time
to time, it shall perform such acts and duly authorize, execute, acknowledge,
deliver, file, and record such additional agreements, documents, instruments,
and certificates as Lender may deem necessary or appropriate in order to perfect
and maintain the Bank Liens in favor of Lender and preserve and protect the
rights of Lender in respect of the Collateral.

 

21



--------------------------------------------------------------------------------



 



5.6 Indemnity. BORROWER SHALL DEFEND, PROTECT, INDEMNIFY AND HOLD HARMLESS
LENDER, ITS AFFILIATES, AND EACH OF ITS (INCLUDING SUCH AFFILIATES’) OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, SHAREHOLDERS AND CONSULTANTS
(INCLUDING, WITHOUT LIMITATION, THOSE RETAINED IN CONNECTION WITH THE
SATISFACTION OR ATTEMPTED SATISFACTION OF ANY OF THE CONDITIONS SET FORTH
HEREIN) OF EACH OF THE FOREGOING (COLLECTIVELY, “INDEMNITEES”) FROM AND AGAINST
ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR
NATURE WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE ATTORNEY COSTS OF COUNSEL
FOR SUCH INDEMNITEES IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING, WHETHER OR NOT SUCH INDEMNITEES SHALL BE DESIGNATED A PARTY
THERETO), IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNITEES (WHETHER
DIRECT, INDIRECT OR CONSEQUENTIAL AND WHETHER BASED ON ANY FEDERAL, STATE, OR
LOCAL LAWS AND REGULATIONS, UNDER COMMON LAW OR AT EQUITABLE CAUSE, OR ON
CONTRACT, TORT OR OTHERWISE, ARISING FROM OR CONNECTED WITH THE PAST, PRESENT OR
FUTURE OPERATIONS OF PARENT OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE
PREDECESSORS IN INTEREST, OR THE PAST, PRESENT OR FUTURE ENVIRONMENTAL CONDITION
OF PROPERTY OF PARENT OR ANY OF ITS SUBSIDIARIES), IN ANY MANNER RELATING TO OR
ARISING OUT OF THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR ANY ACT, EVENT OR
TRANSACTION OR ALLEGED ACT, EVENT OR TRANSACTION RELATING OR ATTENDANT THERETO,
THE MAKING OR ANY PARTICIPATION IN THE TERM LOAN, INCLUDING IN CONNECTION WITH,
OR AS A RESULT, IN WHOLE OR IN PART, OF ANY NEGLIGENCE OF LENDER (OTHER THAN
THOSE MATTERS RAISED EXCLUSIVELY BY A PARTICIPANT AGAINST THE LENDER AND NOT
BORROWER), OR THE USE OR INTENDED USE OF THE PROCEEDS OF THE TERM LOAN
HEREUNDER, OR IN CONNECTION WITH ANY INVESTIGATION OF ANY POTENTIAL MATTER
COVERED HEREBY, BUT EXCLUDING ANY CLAIM OR LIABILITY THAT ARISES AS THE RESULT
OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY INDEMNITEE, AS DETERMINED
IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
(COLLECTIVELY, “INDEMNIFIED MATTERS”). IN ADDITION, BORROWER SHALL PERIODICALLY,
UPON REQUEST, REIMBURSE EACH INDEMNITEE FOR ITS REASONABLE LEGAL AND OTHER
ACTUAL EXPENSES (INCLUDING THE COST OF ANY INVESTIGATION AND PREPARATION)
INCURRED IN CONNECTION WITH ANY INDEMNIFIED MATTER. THE REIMBURSEMENT, INDEMNITY
AND CONTRIBUTION OBLIGATIONS UNDER THIS SECTION SHALL BE IN ADDITION TO ANY
LIABILITY WHICH BORROWER MAY OTHERWISE HAVE, SHALL EXTEND UPON THE SAME TERMS
AND CONDITIONS TO EACH INDEMNITEE, AND SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF ANY SUCCESSORS, ASSIGNS, HEIRS AND PERSONAL REPRESENTATIVES OF
BORROWER, LENDER, AND ALL OTHER INDEMNITEES. THIS SECTION SHALL SURVIVE ANY
TERMINATION OF THIS AGREEMENT AND PAYMENT OF THE OBLIGATIONS.
5.7 Use of Proceeds. Borrower shall use the proceeds of the Term Loan to repay
debt under the Existing Credit Agreement.
5.8 Parent Credit Agreement. Borrower and Parent shall promptly provide to
Lender, but in no event later than ten (10) business days after Borrower’s
and/or Parent’s receipt of same, a true, complete and correct copy of: (i) any
and all amendments, modifications and/or restatements of the Parent Credit
Agreement and the Loan Documents (as defined in the Parent Credit Agreement),
and (ii) any and all notices from Parent Lender with respect to either (A) the
intent of Parent Lender to accelerate all or any portion of the indebtedness
owing under the Parent Credit Agreement, and/or (B) the acceleration of all or
any portion of the indebtedness owing under the Parent Credit Agreement.

 

22



--------------------------------------------------------------------------------



 



5.9 Mortgaged Property. Parent and Borrower shall at all times (i) pay and
discharges all Taxes owing with respect to the Mortgaged Property as required by
the Mortgage, (ii) preserve the Mortgaged Property as required by the Mortgage,
(iii) maintain insurance with respect to the Mortgaged Property as required by
the Mortgage, (iv) comply with all Laws applicable to the Mortgaged Property as
required by the Mortgage, and (v) otherwise perform all of the covenants and
conditions set forth in the Mortgage.
5.10 Access to Mortgaged Property. Borrower shall its use best efforts to
obtain, within 120 days after the date of this Agreement, legal access from the
Mortgaged Property to Delaney Road, which access shall be in the form of a
recorded access easement or publicly dedicated right-of-way or in form otherwise
be reasonably acceptable to Lender.
ARTICLE VI
NEGATIVE COVENANTS
From and after the Parent Credit Agreement Satisfaction Date and thereafter so
long as this Agreement is in effect and until payment in full of the
Obligations, and the performance of all other obligations of each Obligor under
this Agreement and each other Loan Document, Parent shall not, and shall not
permit any Guarantor to:
6.1 Nature of Business. Make any material change in the nature of its business
as carried on as of the Agreement Date.
6.2 Liquidations, Mergers, Consolidations. Liquidate, merge or consolidate with
or into any other entity.
6.3 Disposition of Assets. Dispose of any of its assets or properties, other
than in the ordinary course of business or sales of worn, damaged or obsolete
equipment.
6.4 Liens. Create or incur any lien or encumbrance on any of its assets, other
than Permitted Liens.
6.5 Debt. Create, incur or assume any Debt, other than Permitted Debt.
6.6 [intentionally omitted].
6.7 Loans. Make any loans or advances to any Person except for (i) loans to
Obligors, and (ii) loans to officers and directors of Parent not to exceed
$100,000.00 in the aggregate at any one time.
6.8 Transactions with Affiliates. Except for transactions among Obligors, enter
into any transaction, including, without limitation, the purchase, sale or
exchange of property or the rendering of any service, with any Affiliate of
Parent, except: (a) transactions contemplated by the Loan Documents; (b) payment
of reasonable compensation to officers and employees for services actually
rendered, and loans and advances permitted by Section 6.7; (c) payment of
customary directors’ fees and indemnities; (d) transactions with Affiliates that
were consummated prior to the Closing Date, as shown on Schedule 6.8;
(e) transactions with Affiliates in the ordinary course of upon fair and
reasonable terms fully disclosed to Lender and no less favorable than would be
obtained in a comparable arm’s-length transaction with a Person not an Affiliate
of Parent.

 

23



--------------------------------------------------------------------------------



 



6.9 Burdensome Agreements. Enter into any agreement (other than this Agreement
or any other Loan Document) that limits the ability (a) of any Obligor to pay
Dividends to Borrower or to otherwise transfer property to Parent, (b) of any
Obligor to guarantee the Obligations or (c) of Parent or any Obligor to create,
incur, assume or suffer to exist Liens on property of such Person.
6.10 Acquisition of Assets. Acquire any assets, property or business of any
Person, except in the ordinary course of business, or participate in any joint
venture, or create or acquire any Subsidiary, except Permitted Acquisitions,
provided and if such Permitted Acquisition results in a new Subsidiary (other
than a Foreign Subsidiary), such new Subsidiary delivers to Lender (in such
number of counterparts as Lender may reasonably require) the following:
(a) A certificate of officers acceptable to Lender of such Subsidiary certifying
as to (i) the incumbency of the officers signing such certificate and the Loan
Documents to which it is a party, (ii) if a corporation, an original certified
copy of its Articles of Incorporation or Certificate of Incorporation, as
applicable, certified as true, complete and correct by the appropriate authority
of its state of incorporation as of a date not more than ten days prior to the
date such certificate is delivered to Lender, (iii) if a limited liability
company, an original certified copy of its Articles of Organizations (or similar
organization and governance document), certified as true, complete and correct
by the appropriate authority of its state of organization as of a date not more
than ten days prior to the date such certificate is delivered to Lender, (iv) if
a corporation, a copy of its By-Laws, as in effect on the date such certificate
is delivered to Lender, (v) if a limited liability company, a copy of its
operating agreement (or similar organization and governance document), as in
effect on the date such certificate is delivered to Lender, (vi) a copy of the
resolutions of the appropriate governance board authorizing it to execute,
deliver and perform the Loan Documents to which it is a party, and (vii) an
original certificate of good standing and existence issued by the appropriate
authority of its state of organization (certified as of a date not more than ten
days prior to the date such certificate is delivered to Lender).
(b) The duly executed Guaranty of such Subsidiary.
(c) Reimbursement of Lender’s reasonable expenses related to the formation of
such new Subsidiary, including Special Counsel’s reasonable fees and expenses.
(d) Searches of the Uniform Commercial Code, Tax lien and other records as
Lender may require.
(e) Opinions of counsel to Parent and such Subsidiary addressed to Lender and
covering such matters incident to such new Subsidiary and the Loan Documents as
Lender or Special Counsel may reasonably request.
(f) A Notice of Final Agreement executed by such Subsidiary.

 

24



--------------------------------------------------------------------------------



 



(g) In form and substance reasonably satisfactory to Lender and Special Counsel,
such other documents, instruments and certificates as Lender may reasonably
require in connection with the formation of such new Subsidiary.
6.11 Loans and Investments. Make any Investment except (a) Permitted
Investments, and (b) acquisitions permitted by Section 6.10.
6.12 ERISA. Make funding contributions with respect to any Plan that are less
than the minimum required by ERISA or the regulations thereunder, or permit any
Plan ever to be subject to involuntary termination proceeding by the PBGC
pursuant to ERISA § 4042(a).
6.13 Assignment. Directly or indirectly, assign or transfer, or attempt to do
so, any rights, duties or obligations under the Loan Documents.
6.14 Business. Engage in any business, other than its business as conducted on
the Closing Date and any activities incidental thereto.
6.15 Stock Repurchases. Make any Stock Repurchases, except that if no Default or
Event of Default exists or would result after giving effect thereto, Parent may
repurchase up to 200,000 shares of its capital stock authorized by its Board of
Directors as of the Agreement Date.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
Parent represents, warrants, and covenants, to Lender, as follows:
7.1 Organization and Qualification. Parent and each Obligor (a) is a
corporation, limited liability company or limited partnership duly organized,
validly existing, and in good standing under the Laws of its jurisdiction of
organization; (b) is duly licensed and in good standing as a foreign
corporation, limited liability company or limited partnership in each
jurisdiction in which the nature of the business transacted or the property
owned is such as to require licensing as such; and (c) possesses all requisite
corporate, limited liability company or limited partnership, respectively,
power, authority and legal right, to execute, deliver and comply with the terms
of the Loan Documents to be executed by it, all of which have been duly
authorized and approved by all necessary corporate, limited liability company or
limited partnership action and for which no approval or consent of any
Governmental Authority which has not been obtained is required. No proceeding is
pending for the forfeiture of Parent’s or any such Obligor’s organization
documents or its dissolution. The issued and outstanding capital stock, limited
liability company interest and partnership interest of Parent and each of
Obligor is duly authorized validly issued, fully paid and nonassessable, and
free of the preemptive rights of shareholders as of the Agreement Date.
Schedule 7.1 sets forth the respective jurisdiction of organization and
percentage ownership as of the Agreement Date of each of Parent’s direct and
indirect Subsidiaries as of the Agreement Date. Parent has no direct or indirect
Subsidiary other than those set forth on Schedule 7.1.

 

25



--------------------------------------------------------------------------------



 



7.2 Financial Statements. The Financial Statements heretofore furnished to
Lender prior to the Agreement Date are complete and correct in all material
respects and prepared in accordance with GAAP, and fairly present the financial
condition of the Persons described therein as of the dates indicated and for the
periods involved. There are no Contingent Debts, liabilities for Taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments, any of which are material in amount in relation to the
financial condition of Parent or any of its Subsidiaries, except for Existing
Debt. Neither Parent nor any of its Subsidiaries has any Off-Balance Sheet
liabilities. Since the date of the most recent financial statements delivered
pursuant to Section 5.2(a) or (b), as applicable, there has been no Material
Adverse Change.
7.3 Compliance With Laws and Other Matters. The execution, delivery and
performance and compliance with the terms of the Loan Documents will not cause
Parent or any of its Subsidiaries to be, (a) in violation of its corporate
charter or bylaws, certificate of organization, operating agreement, certificate
of limited partnership, partnership agreement or other organization and
governance document, (b) in violation of any Law in any respect which could have
any Material Adverse Effect, or (c) in default (nor has any event occurred
which, with notice or lapse of time or both, could constitute a default) under
any material agreement (including any agreement related to any Debt or such
Person).
7.4 Litigation. As of the Agreement Date, there is no Litigation pending against
or, to the knowledge of Parent, threatened against or affecting any Parent or
any of its Subsidiaries or their respective assets or properties which involves
the probability of any final judgment or liability which may result in a
Material Adverse Change. Schedule 7.4 is a complete and correct description of
all Existing Litigation. There are no outstanding or unpaid final judgments
against Parent or any of its Subsidiaries.
7.5 Title to Properties. Parent and each other Obligor has (a) full corporate,
limited liability or partnership, respectively, power, authority and legal right
to own and operate the properties which it now owns, and to carry on the lines
of business in which it is now engaged, and (b) good and marketable title to the
Collateral, subject to no Lien of any kind, except Permitted Liens. Except for
the Mortgage, Borrower and/or Parent has not granted to any party, including
Parent Lender, a Lien of any kind on the Mortgaged Property.
7.6 Authorization; Validity. The Board of Directors, managers, partners or other
appropriate governance board of each Obligor has duly authorized the execution
and delivery of the Loan Documents to which such Obligor is a party and the
performance of their respective terms. No consent of the stockholders, members,
partners or other equityholders of any Obligor is required as a prerequisite to
the validity and enforceability of any Loan Document. Each Obligor has full
corporate, limited liability or partnership, respectively, power, authority and
legal right to execute and deliver and to perform and observe the provisions of
all Loan Documents to which such Obligor is a party. Each of the Loan Documents
is the legal, valid and binding obligation of each Obligor which is a party
thereto, enforceable in accordance with its respective terms, subject as to
enforcement of remedies to any Debtor Relief Laws.
7.7 Taxes. Parent and each other Obligor have filed all federal and state and
all other material income Tax returns which are required to be filed by such
Person and has paid all Taxes as shown on said returns, and all Taxes due and
payable without returns and all assessments received to the extent that such
Taxes or assessments have become due and payable. All Tax liabilities of Parent
and each of its Subsidiaries are adequately provided for on the books of such
Person, including interest and penalties. No income Tax liability of a material
nature has been asserted by taxing authorities for Taxes in excess of those
already paid, except such Taxes being contested in good faith by appropriate
proceedings.

 

26



--------------------------------------------------------------------------------



 



7.8 Use of Proceeds. No Obligor is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System) and no part of the proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. None of
the assets of any Obligor are margin stock. No Obligor nor any agent acting on
its behalf has taken or will take any action which might cause this Agreement or
any of the Loan Documents to violate any regulation of the Board of Governors of
the Federal Reserve System or to violate the Securities Exchange Act of 1934, in
each case as in effect now or as the same may hereafter be in effect.
7.9 Possession of Franchises, Licenses, Etc. Parent and each other Obligor
possesses all franchises, certificates, licenses, permits and other
authorizations from all Governmental Authorities, free from burdensome
restrictions, that (a) are necessary for the ownership, maintenance and
operation of its properties and assets, and (b) the loss of possession of which
could reasonably be expected to have a Material Adverse Effect, and such Person
is not in violation of any thereof.
7.10 Leases. Except as to properties which are owned by Parent or any of its
Subsidiaries, Parent and each Obligor enjoys peaceful and undisturbed possession
of all leases necessary for the operation of its properties and assets the loss
of possession of which could reasonably be expected to have a Material Adverse
Effect. All such leases are valid and subsisting and are in full force and
effect.
7.11 Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to Lender by or on behalf of Parent or any other Obligor in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact known to Parent or any other
Obligor and not known to the public generally which reasonably may be expected
to materially adversely affect its assets or in the future may reasonably be
expected (so far as such Parent or each Obligor can now foresee) to result in a
Material Adverse Effect, which has not been set forth in this Agreement or in
the documents, certificates and statements furnished to Lender by or on behalf
of Parent or any other Obligor prior to the date hereof in connection with the
transactions contemplated hereby.
7.12 ERISA. As of the Agreement Date, neither Parent nor any of its Subsidiaries
has (a) incurred any material accumulated funding deficiency within the meaning
of ERISA, or (b) incurred any material liability to the PBGC in connection with
any Plan established or maintained by it. No Reportable Event has occurred with
respect to any Plan which could reasonably be expected to result in a Material
Adverse Change.

 

27



--------------------------------------------------------------------------------



 



7.13 Regulatory Acts. Neither Parent nor any of its Subsidiaries is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or is subject to regulation under any other Law (other than
Regulation X of the Board of Governors of the Federal Reserve System) which
regulates the incurring by Parent or any of its Subsidiaries of debt, including,
but not limited to, Laws regulating common or contract carriers or the sale of
electricity, gas, steam, water, or other public utility services.
7.14 Solvency. Parent and each of its Subsidiaries is, and Parent and its
Subsidiaries on a consolidated basis are, Solvent.
7.15 Environmental Matters. Except as could not reasonably be expected to result
in a Material Adverse Change or Effect:
(a) The Mortgaged Property does not contain any Hazardous Materials in amounts
or concentrations which (i) constitute a violation of, or (ii) could reasonably
be expected to give rise to liability under, Environmental Laws;
(b) All Environmental Permits have been obtained and are in effect with respect
to the Mortgaged Property and operations of Parent and each of its Subsidiaries,
and the Mortgaged Property and all operations of each Obligor are in material
compliance therewith;
(c) Neither Parent nor any of its Subsidiaries has received any written notice
of an Environmental Claim in connection with the Mortgaged Property or the
operations of Parent or any of its Subsidiaries, nor does Borrower or any of its
Subsidiaries have knowledge that any such written notice will be received or is
being threatened;
(d) Neither Parent nor any of its Subsidiaries has actual knowledge of any
liabilities related to Hazardous Materials Parent or any of its Subsidiaries has
retained or assumed, in whole or in part, contractually;
(e) To Parent’s knowledge, Hazardous Materials have not been transported from
the Mortgaged Property, nor have Hazardous Materials been generated, treated,
stored or disposed of at, on or under the Mortgaged Property in a manner that
could reasonably be expected to give rise to liability under any Environmental
Law; and
(f) Neither Parent nor any of its Subsidiaries has actual knowledge that Parent
or any of its Subsidiaries has retained or assumed any liability contractually,
with respect to the generation, treatment, storage or disposal of Hazardous
Materials.
7.16 Survival of Representations and Warranties, Etc. All representations and
warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, and each shall be true and
correct in all material respects when made, except to the extent applicable to a
specific date. All such representations and warranties shall survive, and not be
waived by, the execution hereof by Lender, any investigation or inquiry by
Lender, or by the making of the Term Loan under this Agreement.

 

28



--------------------------------------------------------------------------------



 



ARTICLE VIII
EVENTS OF DEFAULT
8.1 Default. The term “Event of Default” as used herein, means the occurrence
and continuance of any one or more of the following events (including the
passage of time, if any, specified therefor):
(a) Term Loan. The failure or refusal of Borrower to pay any part of the
principal of or interest on the Term Loan or of Borrower on or before the date
such payment is due; or
(b) Other Obligations. The failure or refusal of Borrower to pay any part of the
Obligations (other than as referenced in Section 8.1(a)) on or before the date
such payment is due and such failure shall continue for three days after such
payment was due; or
(c) Covenants. (i) The failure or refusal of any Obligor to perform, observe and
comply with any covenant, agreement or condition contained in Article VI or
Sections 5.1(b), 5.2(a),(b),(c),(g),(h),(i),(l), 5.3, 5.5, 5.6, 5.7, 5.8, 5.9
(subject to any applicable cure or grace periods contained in the Mortgage) or
5.10 of this Agreement, or (ii) the failure or refusal of any Obligor to
perform, observe and comply with any other covenant, agreement or condition in
this Agreement or any other Loan Document (other than covenants to pay the
Obligations and those referenced in clause (i) immediately preceding) and the
continuation of such failure or refusal for thirty days after the earlier of
actual knowledge thereof by Senior Management or notice thereof from Lender,
provided, however, clause (ii) shall have no effect prior to the occurrence of
the Parent Credit Agreement Satisfaction Date; or
(d) Voluntary Debtor Relief. Any Obligor or any of its Subsidiaries shall
(i) execute an assignment for the benefit of creditors, or (ii) admit in writing
its inability, or be generally unable, to pay its debts generally as they become
due, or (iii) voluntarily seek the benefit or benefits of any Debtor Relief Law,
or (iv) voluntarily become a party to any proceeding provided for by any Debtor
Relief Law that would suspend or otherwise affect any of the rights of Lender
granted in the Loan Documents; or
(e) Involuntary Proceedings. Any Obligor or any of its Subsidiaries shall
involuntarily (i) have an order, judgment or decree entered against it or a
material portion of its property by any Governmental Authority pursuant to any
Debtor Relief Law that would suspend or otherwise affect any of the rights
granted to Lender in any of the Loan Documents, or (ii) have a petition filed
against it or a material portion of its property seeking the benefit or benefits
provided for by any Debtor Relief Law that would suspend or otherwise affect any
of the rights granted to Lender in any of the Loan Documents, and the failure to
have such order, judgment, decree or petition dismissed within sixty days after
the filing or entry thereof; or
(f) Judgments. Any Obligor or any of its Subsidiaries shall have rendered
against it a money judgment in an aggregate uninsured amount in excess of
$1,000,000 for which such Person has not set aside appropriate reserves, and the
same shall remain in effect and unstayed for a period of thirty consecutive
days, provided, however, this Section 8.1(f) shall have no effect prior to the
occurrence of the Parent Credit Agreement Satisfaction Date; or

 

29



--------------------------------------------------------------------------------



 



(g) Parent Credit Agreement. Parent Lender shall have declared all or any
portion of the indebtedness owing under and/or in connection with the Parent
Credit Agreement to be immediately due and payable; or
(h) Misrepresentation. Any statement, representation or warranty in the Loan
Documents or in any writing ever delivered to Lender pursuant to the Loan
Documents proves to be incorrect in any material respect where made, provided,
however, prior to the occurrence of the Parent Credit Agreement Satisfaction
Date, this Section 8.1(h) shall have no effect with respect to statements,
representations and/or warranties which either (i) do not relate to the
enforceability of the Loan Documents, and/or (ii) are not set forth in the
Mortgage.
(i) ERISA. Any Reportable Event under any Plan, or the appointment by an
appropriate Governmental Authority of a trustee to administer any Plan, or the
termination of any Plan within the meaning of Title IV of ERISA, or any material
accumulated funding deficiency within the meaning of ERISA under any Plan, or
the institution of proceedings by the PBGC to terminate any Plan or to appoint a
trustee to administer any Plan, and any of such events could reasonably be
expected to result in a Material Adverse Change, provided, however, this
Section 8.1(i) shall have no effect prior to the occurrence of the Parent Credit
Agreement Satisfaction Date; or
(j) Loan Documents. This Agreement, any Note, any Guaranty, any Security
Document, or any other material agreement related to this Agreement shall, at
any time after its execution and delivery and for any reason, cease to be in
full force and effect in or be declared to be null and void (other than in
accordance with the terms hereof or thereof) or the validity or enforceability
thereof be contested by any Person party thereto (other than Lender) or any
Person (other than Lender) shall deny in writing that it has any liability or
any further liability or obligations under any Loan Document to which it is a
party; or any Security Document shall for any reason (other than pursuant to the
terms thereof) cease to create a valid and perfected first priority Lien in any
Collateral.
8.2 Remedies. If an Event of Default exists:
(a) With the exception of an Event of Default specified in Section 8.1(d) or
(e), Lender may declare the principal of and interest on the Term Loan and
Obligations and other amounts owed under the Loan Documents to be forthwith due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived, anything in the Loan Documents to the
contrary notwithstanding.
(b) Upon the occurrence of an Event of Default specified in Section 8.1(d) or
(e), the principal of and interest on the Term Loan and Obligations and other
amounts and under the Loan Documents shall thereupon and concurrently therewith
become due and payable, all without any action by Lender or any holders of the
Term Loan Note and without presentment, demand, protest or other notice of any
kind, all of which are expressly waived, anything in the Loan Documents to the
contrary notwithstanding.

 

30



--------------------------------------------------------------------------------



 



(c) Lender may exercise all of the post-default rights granted to them under the
Loan Documents or under Law.
(d) The rights and remedies of Lender hereunder shall be cumulative, and not
exclusive.
8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2 (or after the Term Loan and other Obligations have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by Lender in the following order:
(a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 9.2 and amounts payable under Article III) payable under the Loan
Documents to Lender;
(b) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to
Lender (including Attorney Costs payable under Section 9.2 and amounts payable
under Article III);
(c) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Term Loan;
(d) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loan;
(e) Fifth, to all other Obligations; and
(f) Last, to the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to Borrower or as otherwise required by Law;
ARTICLE IX
MISCELLANEOUS
9.1 Notices.
(a) All notices and other communications under this Agreement (except in those
cases where giving notice by telephone is expressly permitted) shall be in
writing and shall be deemed to have been given on the date personally delivered
or sent by telecopy (answerback received), or three days after deposit in the
mail, designated as certified mail, return receipt requested, postage-prepaid,
or one day after being entrusted to a reputable commercial overnight delivery
service, addressed to the party to which such notice is directed at its address
determined as provided in this Section. All notices and other communications
under this Agreement shall be given if to Borrower and Parent, at the address
specified on Schedule 9.1, and if to Lender, at the address specified on
Schedule 9.1.
(b) Any party hereto may change the address to which notices shall be directed
by giving ten days’ written notice of such change to the other parties.

 

31



--------------------------------------------------------------------------------



 



9.2 Expenses. Borrower shall promptly pay:
(a) all reasonable out-of-pocket expenses and reasonable Attorney Costs of
Lender in connection with the preparation, negotiation, execution and delivery
of this Agreement and the other Loan Documents, the transactions contemplated
hereunder and thereunder, and the making of the Term Loan hereunder;
(b) all reasonable out-of-pocket expenses and reasonable Attorney Costs of
Lender in connection with the preparation, negotiation, execution and delivery
of any waiver, amendment or consent, as appropriate, relating to this Agreement
or the other Loan Documents; and
(c) all costs, out-of-pocket expenses and Attorney Costs of Lender incurred for
enforcement, collection, restructuring, refinancing and “work-out”, or otherwise
incurred in obtaining performance under the Loan Documents, and all costs and
out-of-pocket expenses of collection if default is made in the payment of the
Term Loan Note or other Obligations which in each case shall include without
limitation fees and expenses of consultants and counsel for Lender.
9.3 Waivers. The rights and remedies of Lender under this Agreement and the
other Loan Documents shall be cumulative and not exclusive of any rights or
remedies which it would otherwise have. No failure or delay by Lender in
exercising any right shall operate as a waiver of such right. Any waiver or
indulgence granted by Lender shall not constitute a modification of any Loan
Document, except to the extent expressly provided in such written waiver or
indulgence, or constitute a course of dealing by Lender at variance with the
terms of any Loan Document such as to require further notice by Lender of
Lender’s intent to require strict adherence to the terms of such Loan Document
in the future. Any such actions shall not in any way affect the ability of
Lender, in its discretion, to exercise any rights available to them under this
Agreement, any other Loan Document or under any other agreement, whether or not
Lender is a party thereto, relating to Borrower, its Subsidiaries or other
Obligors.
9.4 Determinations by Lender. Any material determination required or expressly
permitted to be made by Lender under this Agreement shall be made in its
reasonable judgment and in good faith, and shall when made, absent manifest
error, constitute prima facie evidence as to the accuracy thereof.
9.5 Set-Off. In addition to any rights now or hereafter granted under Law and
not by way of limitation of any such rights, during the existence of an Event of
Default, Lender and any subsequent holder of the Term Loan Note or other
Obligations, is hereby authorized by Borrower at any time or from time to time,
solely after the occurrence of the Parent Credit Agreement Satisfaction Date,
without notice to Borrower or any other Person, any such notice being hereby
expressly waived, to set-off, appropriate and apply any deposits (general or
special (except trust and escrow accounts), time or demand, including without
limitation Debt evidenced by certificates of deposit, in each case whether
matured or unmatured) and any other Debt at any time held or owing by Lender, or
such holder to or for the credit or the account of Borrower, against and on
account of the Obligations and other liabilities of Borrower to Lender, or such
holder, irrespective of whether or not (a) Lender, or such holder shall have
made any demand hereunder, or (b) Lender, or such holder shall have declared the
principal of and interest on any Loan and other amounts due hereunder to be due
and payable as permitted by Section 8.2 and although such obligations and
liabilities, or any of them, shall be contingent or unmatured. Any sums obtained
by Lender, or any assignee, participant or subsequent holder of any other
Obligation shall be subject to pro rata treatment of the Obligations and other
liabilities hereunder. Notwithstanding any provision of any Loan Document to the
contrary, no Lender may set-off against funds in any account containing only
funds held in trust by Borrower for the benefit of a third party and which
account Borrower has disclosed to Lender as being a trust account.

 

32



--------------------------------------------------------------------------------



 



9.6 Assignment.
(a) Neither Borrower nor any other Obligor may assign or transfer any of its
rights or obligations hereunder or under the other Loan Documents without the
prior written consent of Lender.
(b) Lender may at any time sell participations in all or any part of the Term
Loan (collectively, “Participations”) to any banks or other financial
institutions (“Participants”) provided that such Participation shall not confer
on any Person (other than the parties hereto) any right to vote on, approve or
sign amendments or waivers, or any other independent benefit or any legal or
equitable right, remedy or other claim under this Agreement or any other Loan
Documents, other than the right to vote on, approve, or sign amendments or
waivers or consents with respect to items that would result in (i) (A) the
extension of the date of maturity of, or (B) the extension of the due date for
any payment of principal, interest or fees respecting, or (C) the reduction of
the amount of any installment of principal or interest on or the change or
reduction of any mandatory reduction required hereunder, or (D) a reduction of
the rate of interest on, the Term Loan; or (ii) the release of security for the
Obligations (except pursuant to this Agreement). Notwithstanding the foregoing,
Borrower agrees that Participants shall be entitled to the benefits of
Article VIII and Section 9.5 as though they were the Lender. To the fullest
extent it may effectively do so under Law, Borrower agrees that any Participant
may exercise any and all rights of banker’s lien, set-off and counterclaim with
respect to its Participation as fully as if such Participant were the holder of
the Term Loan in the amount of its Participation.
9.7 Amendment and Waiver. The provisions of this Agreement may not be amended,
modified or waived except by the written agreement of Borrower and Lender.
Neither this Agreement nor any term hereof may be amended orally, nor may any
provision hereof be waived orally but only by an instrument in writing the
parties required by this Section 9.7.

 

33



--------------------------------------------------------------------------------



 



9.8 Confidentiality. Lender agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority, (c) to the extent required by
Laws or by any subpoena or similar legal process, (d) to any other Lender,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the written consent of Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to Lender on a nonconfidential basis from
a source other than Borrower, any of its Subsidiaries or any other Obligor. For
purposes of this Section, “Information” means all information received from
Borrower, any other Obligor or any Subsidiary of Parent relating to Parent, any
other Obligor or any Subsidiary of Parent or any of their respective businesses,
other than any such information that is available to Lender on a nonconfidential
basis prior to disclosure by Borrower, any other Obligor or any Subsidiary of
Parent, provided that, in the case of information received from Borrower, any
other Obligor or any Subsidiary of Parent after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
9.9 Counterparts. This Agreement may be executed in any number of counterparts,
including via facsimile, each of which shall be deemed to be an original, but
all such separate counterparts shall together constitute but one and the same
instrument.
9.10 Severability. Any provision of this Agreement which is for any reason
prohibited or found or held invalid or unenforceable by any Governmental
Authority shall be ineffective to the extent of such prohibition or invalidity
or unenforceability without invalidating the remaining provisions hereof in such
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction.
9.11 Interest and Charges. It is not the intention of any parties to this
Agreement to make an agreement in violation of the Laws of any applicable
jurisdiction relating to usury. Regardless of any provision in any Loan
Document, Lender shall never be entitled to receive, collect or apply, as
interest on the Obligations, any amount in excess of the Maximum Amount. If
Lender, or any Participant ever receives, collects or applies, as interest, any
such excess, such amount which would be excessive interest shall be deemed a
partial repayment of principal by Borrower. In determining whether or not the
interest paid or payable, under any specific contingency, exceeds the Maximum
Amount, Borrower and Lender shall, to the maximum extent permitted under
Applicable Law, (a) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (b) exclude voluntary prepayments and the
effect thereof, and (c) amortize, prorate, allocate and spread in equal parts,
the total amount of interest throughout the entire contemplated term of the
Obligations so that the interest rate is uniform throughout the entire term of
the Obligations; provided, however, that if the Obligations are paid and
performed in full prior to the end of the full contemplated term thereof, and if
the interest received for the actual period of existence thereof exceeds the
Maximum Amount, Lender shall refund to Borrower the amount of such excess or
credit the amount of such excess against the total principal amount of the
Obligations owing, and, in such event, Lender shall not be subject to any
penalties provided by any Laws for contracting for, charging or receiving
interest in excess of the Maximum Amount. This Section shall control every other
provision of all agreements pertaining to the transactions contemplated by or
contained in the Loan Documents.

 

34



--------------------------------------------------------------------------------



 



9.12 Exception to Covenants. No Obligor shall be deemed to be permitted to take
any action or fail to take any action which is permitted as an exception to any
of the covenants contained herein or which is within the permissible limits of
any of the covenants contained herein if such action or omission would result in
the breach of any other covenant contained herein.
9.13 USA Patriot Act Notice. Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into
law October 26, 2001)) (the “Act”), Lender is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow Lender to identify
Borrower in accordance with the Act.
9.14 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS
(EXCEPT TO THE EXTENT THAT THE LAWS OF MICHIGAN APPLY WITH RESPECT TO THE
COLLATERAL). THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY,
TEXAS, AND BORROWER AND LENDER WAIVE THE RIGHT TO BE SUED ELSEWHERE. BORROWER
AND LENDER AGREE THAT THE STATE AND FEDERAL COURTS OF TEXAS LOCATED IN SAN
ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER PROCEEDINGS IN CONNECTION WITH THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
9.15 WAIVER OF JURY TRIAL. EACH OF BORROWER AND LENDER HEREBY KNOWINGLY
VOLUNTARILY, IRREVOCABLY AND INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM
ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDER ENTERING
INTO THIS AGREEMENT AND MAKING ANY LOANS.
9.16 ENTIRE AGREEMENT. THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
The Remainder of This Page Is Intentionally Left Blank.

 

35



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.

          BORROWER:  WOODARD—CM, LLC, a Delaware limited liability company
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:   Secretary and Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

          PARENT:  CRAFTMADE INTERNATIONAL, INC., a Delaware corporation
      By:   /s/ C. Brett Burford         Name:   C. Brett Burford       
Title:   Secretary and Chief Financial Officer   

 

 



--------------------------------------------------------------------------------



 



         

          LENDER:  THE FROST NATIONAL BANK
      By:   /s/ Julie Glass         Name:   Julie Glass        Title:   Senior
Vice President   

 

 